Citation Nr: 1754391	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel












INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from October 1991 to July 1994, with additional service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying the claim currently on appeal.  

The Veteran submitted an April 2012 substantive appeal and requested a personal hearing before the Board at the RO.  A hearing was scheduled for October 2014, but the Veteran did not appear and did not provide any explanation for his absence. Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim. 38 C.F.R. § 20.704(d) (2017).

This case was previously remanded for further development in December 2014 and June 2017.  Upon review of the development conducted, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran has a low back disability that manifested during military service or that is otherwise etiologically related to military service.




CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

The term "active military, naval, or air service," includes active duty, any period of active duty for training (ACDUTRA) during which the veteran was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the veteran was disabled or died from an injury incurred or aggravated in the line of duty or from myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  38 U.S.C. §§ 101 (21),(24), 106; 38 C.F.R. § 3.6 (a),(d).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(1).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran has generally contended that he is entitled to service connection for a low back disability that had its onset during active service.

The evidence of record include service treatment records (STRs) that show that on November 5, 1994, the Veteran complained of and was treated for a lumbosacral strain.  The record also includes a statement from a fellow Airman who served with the Veteran from 1992 to 1994 and observed him develop a "bad back" during that time.  See April 2010 Statement in Support of Claim.

In July 2008, the Veteran was treated for a low back strain sustained while playing softball.  See July 26, 2008 Moore Regional Hospital Treatment Note.  The Veteran reported stiffness and tightness in his back that worsened after prolonged standing.  On physical examination, he exhibited no deformity, no muscle spasms-just complaints of pain and tightness.  He was diagnosed with a lumbar sprain.

In December 2010, the Veteran was afforded a VA examination, during which he reported intermittent back pain lasting for two weeks at a time, with overall symptoms of fatigue, stiffness, and spasms.  He also reported use of an orthotic insert while walking.  Review of diagnostic testing revealed no fractures.  Physical examination revealed normal gait, posture, head position, and appearance.  There was no gibbus, hyphosis, lumbar lordosis, scoliosis, or ankylosis.  The examiner observed spasm and guarding on the right and left, but otherwise no pain with motion, tenderness, weakness, or atrophy.

Range of motion testing revealed slightly limited range of motion in flexion and extension.  The examiner observed no evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner noted no sensory deficits and normal reflexes.  The examiner ultimately diagnosed intermittent backache, noting that the current exam was normal, but the Veteran experienced backache approximately once every two years.
In July 2016, the Veteran complained of and received treatment for low back pain during a deployment to Qatar.  See July 19, 2016 379th EMDG Treatment Note.  He reported pain that was worse in the morning and improved throughout the day, usually after stretching or going to the gym.  He opined that the pain resulted from sleeping on a hard mattress.  The Veteran's back appeared normal on physical examination, and he was ultimately diagnosed with a back muscle spasm.

The Veteran also complained of low back pain upon return from deployment in August 2016.  See August 5, 2016 145 MDG Treatment Note.  He denied that any traumatic events caused his pain, instead suggesting that it was due to heavy lifting during deployment. 

The Veteran was afforded another VA examination in August 2016.  The Veteran reported back spasms that occur two to three times a year that can last five days at a time, usually brought on if he lifts heavy objects or overdoes it.  He denied missing work due to his back condition but avoids lifting things.  He stated that he has difficulty bending over and takes Motrin for the pain.  

The Veteran exhibited normal range of motion testing, with no pain noted on exam and no evidence of pain with weight bearing.  However, the Veteran did observe objective evidence of localized tenderness or pain on palpitation of the lumbar paraspinal muscle bilaterally.  The localized tenderness did not result in abnormal gait or spinal contour.  The Veteran was able to perform repetitive use testing without exhibiting additional loss of function or range of motion.  Muscle strength and straight leg raising tests were normal, as were his reflex and sensory exams.

The examiner concluded that the Veteran does not currently have a back disability, opining that the Veteran's 1994 back strain was acute and likely resolved itself given the lack of evidence of an ongoing complaint or diagnosis of or treatment for a chronic back problem.

Based on the foregoing, the Board finds that the most probative evidence of record shows that the Veteran is unable to meet the first requirement of service connection, a current disability.  There is no medical or lay evidence that the Veteran currently suffers from a low back disability beyond mere complaints of pain and stiffness, and pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, (1999).

The Board acknowledges that a veteran is competent to report symptoms observed through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding diagnosis or etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

Ultimately, the Board finds the VA examiner's opinion to be the most probative evidence of record as to the nature and etiology of the Veteran's claimed low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the examiners who performed the Veteran's December 2010 and August 2016 VA examinations reviewed the Veteran's claims file, examined the Veteran in person, and relied on their medical training, skill, and accepted medical principles in reaching conclusions consistent with the evidence of record and supported by a detailed rationale.   

Therefore, based on the foregoing, the Board finds that the competent medical evidence as a whole establishes that the Veteran does not have a current low back disability that is etiologically related to service.  Therefore, entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


